Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application filed on 11/26/2019.
Currently claims 1-14 and 21-26 are pending with claims 15-20 having been cancelled as directed to a non-elected Group.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/26/2021 is acknowledged.  The non-elected claims 15-20 are now cancelled.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 has been considered by the examiner.

Claim Construction
Before beginning the treatment of the claims on the merits below the office offers a note on claim construction of claims 1 and 10.  The applicant has used language in the last lines of both claims 

Claim Objections
Claims 9 and 14 are objected to because of the following informalities:  “layer” should be “layers” plural for spelling and grammar in both of these claims.  

Claim 12 is objected to because of the following informalities:  “said heterostructure” on the last line should be “a heterostructure” to introduce the term as it has yet to be introduced in this line of claims.  

Appropriate correction is required.  As there are several formalities noted already the office recommends reviewing for additional formalities missed by the office.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 21-22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8).
As to claim 1, Lin shows a method for manufacturing an ohmic contact for a high electron mobility transistor (HEMT) device (see the reference is making ohmic contacts for HEMTs in the abstract and first few paragraphs then see the Fabrication portion on page 2 where the office will here use Epi structure EPI1, and note the end of page 2 beginning the discussion of the lift-off procedure which runs for two paragraphs onto page 3; see also Fig. 1 for general view of what is occurring though Fig. 1 shows several different sub-embodiments using EPI1 structures as their base device, note the Fig. 1D sub-embodiment will be most useful for some depending claims below), comprising: 
forming an underlayer on a semiconductor body that includes a heterostructure (see formation of SiN layer on the EPI1 sample embodiment; see beginning of section 2.2 on page 2 and also the setion 2.1 on page 2; note the heterostructure is GaN/AlGaN with some underlying layers being present as well); 

forming an opening through the photoresist layer (see ohmic contact lithography being performed along with developer in last paragraph of page 2) and the underlayer (note the hole in the resist is then used for etching through the SiN in the second paragraph of page 3), through which a surface region of the semiconductor body is exposed at a location of said heterostructure (note that the opening is being formed through the SiN is then exposing where the heterostructure GaN/AlGaN is); 
etching the surface region of the semiconductor body using said photoresist layer as etching mask to form a trench in the heterostructure (see etching with photoresist used as mask to form ohmic recess trenches in the GaN/AlGaN structure in second paragraph of page 3); 
depositing one or more metal layers in said trench and on the photoresist layer (note the deposition of Ta/Al/Ta stacks for ohmic contacts in third paragraph of page 3 as previously generically introduced in the last paragraph of page 2); and 
carrying out a lift-off process of the underlayer and the photoresist layer (note here the lift-off procedure noted in the last paragraph of page 2 is being performed as an overall lift-off process of the SiN and photoresist layer although the SiN layer is not removed during this procedure while the excess metal and photoresist are found to be removed).  

As to claim 2, Lin shows a method wherein depositing said one or more metal layers comprises using the photoresist layer as deposition mask (see the evaporation being done through the already existing photoresist in page 3’s second paragraph).



As to claim 4, Lin shows a method wherein forming the metal interface layer includes depositing a layer of a material chosen from titanium and tantalum (see Ta put down as discussed above); and forming the metal filling layer includes depositing an aluminum layer (see Al being put down as discussed above).

As to claim 7, Lin shows a method wherein semiconductor body comprises a substrate (see SiC substrate in section 2.1 in page 2 of Lin for this whole claim’s citations), a channel layer (see channel layer made of GaN buffer and i-GaN layer acting as the channel layer for this device structure when made into a full device) on the substrate, and a barrier layer (see the AlGaN as the barrier layer once the device is completed eventually) on the channel layer, said trench being formed through part of the barrier layer or throughout a thickness of the barrier layer (note the ohmic contact trench/recess goes through the barrier a ways in Fig. 1).
  
As to claim 8, Lin shows a method wherein forming the opening in the underlayer and photoresist layer includes forming overhang portions of the photoresist layer, the overhang portions extending into the opening beyond sidewalls of the underlayer (note that the formation of the holes in the SiN and photoresist makes overhang portions of the PR layer in the 

As to claim 9, Lin shows a method wherein carrying out the lift-off process includes carrying out the lift-off process on portions of the one or more metal layer on the photoresist layer (note the liftoff process is done to the metal layers thereabove as the final structure is said to be formed by the liftoff procedure in the last paragraph of page 2).


As to claim 10, see claim 1 above’s limitations but mirrored without the preamble, and without the heterostructure, and where the ohmic recess trench is formed in the semiconductor body that includes the heterostructure noted above, more broadly than specifically the heterostructure from before.  

As to claim 11, see mirrored limitations from claim 2. 

As to claim 12, see mirrored limitations from claim 3.  

As to claim 13, see mirrored limitations from claim 8.

As to claim 14, see mirrored limitations from claim 9.  


As to claim 21, Lin shows a method (see the same method discussed above), comprising:

forming a photoresist layer over the semiconductor heterostructure (note the formation of the photoresist layer discussed above on the heterostructure of the GaN/AlGaN heterostructure discussed above); 
forming an opening in the photoresist (see formation of opening in the photoresist discussed above); 
etching, through the opening, a trench in the second semiconductor layer (note the etching of the ohmic recess trench as discussed above); 
forming an ohmic contact in the trench (note the formation of ohmic contacts of Ta/Al/Ta as discussed above); 
depositing a metal layer on the photoresist layer (note the formation of the metal layer up on top of the photoresist that is removed during the lift off as discussed above); and
removing the metal layer and the photoresist layer with a liftoff process (note the liftoff process discussed above that removes the metal layer up above the photoresist and the photoresist itself).

As to claim 22, Lin shows a method further comprising: 
forming an underlayer over the semiconductor heterostructure prior to forming the photoresist layer (note the formation of SiN layer discussed above prior to forming the photoresist thereon); and forming the photoresist layer on the underlayer (note forming the photoresist on the SiN layer discussed above), wherein forming the opening in the photoresist layer also forms the opening in the underlayer (note the forming of an opening in the 

As to claim 25, Lin shows a method wherein after the liftoff process the ohmic contact protrudes above a top surface of the second semiconductor layer (note that after the liftoff the ohmic contact in Lin still protrudes above the AlGaN layer’s top surface).  

As to claim 26, Lin shows a method wherein the trench exposes the first semiconductor layer (note that the recess trench formed for the ohmic contact in Lin goes all the way down to the GaN channel layer and exposes it).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8) as applied to claim 1 above, further in view of Selvanathan et al. (“Selvanathan” Selvanathan, D. “Comparative study of Ti/Al/Mo/Au, .  
As to claim 5, Lin shows the method as applied to claim 1 above, but fails to show the method being one further comprising carrying out a process of rapid thermal annealing of said one or more metal layers.

Selvanathan shows a contact system (Mo/Al/Mo/Au see first paragraph of 2410 and then Fig. 1 as well) for ohmic contacts that is RTA annealed (see RTA annealing for all of the samples in second paragraph of page 2410) at 650 degrees C (see 650 degrees C anneal in Fig. 2 of the circle embodiments that are Mo/Al/Mo/Au).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ohmic contact system Mo/Al/Mo/Au and anneal it at 650 degrees C with RTA thereafter as taught by Selvanathan to make the ohmic contact in Lin with the motivation of using a materials system that provides a good ohmic contact with good contact resistance that is adjustable and made at low thermal budget and low damage/effects on the surrounding device parts quickly (see they are performing RTA quickly and without a lot of thermal effects on the surroundings and achieve a good ohmic contact with good and adjusted contact resistance; see Fig. 1 showing low contact resistance out of many other variations at low thermal budget that barely achieves ohmic behavior; see final paragraph of page 2410).  

.  


Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taking (Taking, S. “AlN/GaN MOS-HEMTs Technology PhD Thesis” archived at Wayback Machine Archive as of 02/11/2018 at https://web.archive.org/web/20181102085800/http://theses.gla.ac.uk/3356/1/2012takingphd.pdf) in view of Lin et al. (“Lin” Lin, Y-K “A versatile low-resistance ohmic contact process with ohmic recess and low-temperature annealing for GaN HEMTs“ Semicond. Sci Technol. 33 08/21/2018 pp. 1-8.  
As to claim 21, Taking shows a method (note the combined method referenced in page 97 at the end of the page where the office notes that the reference has a typo citing back to “Section” 2.7 where it means “Figure 2.7” that shows the details of the bilayer PMMA liftoff process of page 45-47, where note this is a combination of the use of the bi-layer PMMA liftoff procedure at step iv. In Fig. 4.11 to replace the other liftoff procedure previously being used to make the source/drain ohmic contacts as discussed at the end of page 97; note also Fig. 4.11 has brief discussion regarding the procedure just before the Figure itself in the reference), comprising:  
forming a heterostructure of a high electron mobility transistor device (note the GaN/AlN heterostructure of the Fig. 4.11.iv device with the process from Fig. 2.7 used therein as discussed above), the heterostructure including a first semiconductor layer and a second semiconductor layer on the first semiconductor layer (note the first semiconductor layer of GaN with AlN semiconductor layer as the second semiconductor layer thereon); 

forming an opening in the photoresist (see the opening formed in upper PMMA 2040 in Fig. 2.7 incorporated into the Fig. 97 device);
forming an ohmic contact on the heterostructure (see formation of metal material in Fig. 2.7 where the more generic process in Fig. 2.7 is being used to form the source electrode in specific in the Fig. 4.11.iv device flow); 
depositing a metal layer on the photoresist layer (note the simultaneous deposition of metal up on the photoresist layer when the metal is formed on the heterostructure in Fig. 2.7(c) being incorporated into the Fig. 4.11.iv flow); and
removing the metal layer and the photoresist layer with a liftoff process (note the liftoff process in Fig. 2.7(d) being incorporated into the Fig. 4.11.iv flow where the metal up on top of the photoresist PMMA 2040 and the PMMA 2040 layer itself are removed).  

However, Taking fails to show the steps of etching, through the opening, a trench in the second semiconductor layer, and then subsequently fails to have the step of forming an ohmic contact happen in the formed trench.  

Lin shows a method of etching through an opening in photoresist a trench in a second semiconductor layer and then forming an ohmic contact therein (see Lin etching through the opening in the photoresist layer in the second paragraph of the third page during the ohmic recess etching with photoresist still present with an opening for the etching present, the general layout being able to be visualized from Fig. 1(d) with subsequent formation of ohmic contact in 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the method of etching a ohmic recess trench and forming an ohmic contact therein as taught by Lin to have made the ohmic contacts in the overall flow of Fig. 4.11.iv including the flow of Fig. 2.7 as discussed above in Taking with the motivation of trying to achieve a good overall low-resistance ohmic contact scheme (see abstract noting that they managed to achieve low resistance ohmic contact scheme overall with deep recessing past the barrier layer, see also the second paragraph of page 2 describing the overall recess strategy for ohmic contacts to lower their contact resistance).  

As to claim 22, Taking in view of Lin above shows a method further comprising: 
forming an underlayer over the semiconductor heterostructure prior to forming the photoresist layer (note the Fig. 2.7 being incorporated into the Fig. 4.11.iv embodiment has an underlayer made by a first photoresist PMMA 2010 layer on page 47); and forming the photoresist layer on the underlayer (note the forming of PMMA 2040 on the PMMA layer 2010), wherein forming the opening in the photoresist layer also forms the opening in the underlayer (note the overall opening formation in Fig. 2.7(b) forms an opening in the lower photoresist PMMA 2010 layer as well as the upper PMMA 2040 layer).  

As to claim 23, Taking in view of Lin show the method further comprising removing the underlayer with the liftoff process (note the removal of the lower PMMA 2010 layer when the liftoff happens in Fig. 2.7(d)).

As to claim 24, Taking in view of Lin show the method wherein the underlayer is an organic polymer (note PMMA 2010 is an organic polymer).  

As to claim 25, Taking in view of Lin show the method above wherein after the liftoff process the ohmic contact protrudes above a top surface of the second semiconductor layer (note with a recess having been formed and additionally filled as done in the combination above the ohmic contact is still formed as seen in Fig. 4.11.iv as poking out from the surrounding passivation and the underlying semiconductor layers, though additionally filling a recess therebelow).  

As to claim 26, Taking in view of Lin show the method above wherein the trench exposes the first semiconductor layer (note that the trench formed in the combination above is a deep trench all the way through the barrier layer down to the channel layer).


Conclusion
The office notes for the applicant that ultimately a combination like that made with Taking in view of Lin and with similar references that are available to the office might ultimately be the strongest rejection facing many variations of claims the applicant may be interested in.  Should the applicant tighten up the independent claims like claim 23 where the underlayer explicitly must be removed then references like Taking become likely the best references available to the office, though for now they will not anticipate the claims as some other references do above (and many other references the office has available also do).  Ultimately 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/GRANT S WITHERS/              Primary Examiner, Art Unit 2891